In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-529V
                                   Filed: December 29, 2016
                                        UNPUBLISHED

****************************
LIANNA ROBERTS,                         *
                                        *
                    Petitioner,         *     Damages Decision Based on Proffer;
v.                                      *     Influenza (“Flu”); Shoulder Injury
                                        *     Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing
AND HUMAN SERVICES,                     *     Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 29, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that as a result of a November 7, 2014 influenza (“flu”)
vaccination, she suffered a shoulder injury related to vaccine administration (“SIRVA”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On August 29, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On December 29, 2016, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $206,584.26.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $206,584.26 in the form of a check payable to
petitioner, Lianna Roberts. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
LIANNA ROBERTS,                      )
                                     )
            Petitioner,              )
                                    )   No. 16-529V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$206,584.26 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $206,584.26 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                            Respectfully submitted,

                            BENJAMIN C. MIZER
                            Principal Deputy Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Acting Deputy Director
                            Torts Branch, Civil Division

                            VORIS E. JOHNSON, JR.
                            Senior Trial Attorney
                            Torts Branch, Civil Division


                              s/Christine Mary Becer
                            CHRISTINE MARY BECER
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-3665

Date:   December 29, 2016




                               2